Exhibit 10.12


Land Use Right Transfer Agreement
Party A Li Shuai
Party B Harbin Tianmu Pharmaceuticals Company Limited
 
Based on the  Law of the Peoples Republic of China on Land Contract in Rural
Areas, Party B will receive planting rights and operation rights for the land
after paid in cash. Both parties agree the following terms:
 
1.  
The land locates at Gaotai Xingrang village, Yanshou county, Heilongjiang
province, China

 
2.  
Party B will have the rights for the land for 20 years( from December 20, 2010
to December 30, 2030)

 
3.  
The total payment is RMB 20,000,000. Party A shall pay 60% of the total
amount(RMB 12,000,000) after sign in the agreement; Party A shall pay 40% of the
total amount(RMB 8,000,000) in twenty days after receiving the related documents
from Pary A

 
4.  
Party B can plant medicinal herbs after getting permission from the local
government.Alson Party A can build office, workshop and warehouse on the land

 
5.  
Party B has the operation rights for the land, during the contract period Party
B can not transfer the rights to third parties

 
6.  
During the contract period, Party B will not pay any other fees other than the
contract price of RMB 20,000,000.

 
7.  
Party A has the rights to supervise the use of the land of Party B. Paty A shall
inform Party B in written if any problems are found

 
8.  
Party A shall make sure about the boundary line for the land without conflict
other parties’ land. Party A shall response to any disputes related to other
parties and shall condensate Paty B if any losses occur.

 
9.  
Both Parties shall follow the terms of the contract. If Party A failure to
comply with the contract, Party A shall pay Party B RMB 500,000 as the penalty
and refund the full amount of RMB 20,000,000 to Party B. Also for all the herbs
planted by Party B, Party A will pay the fair price in cash to Party B; if Party
B failure to comply with the contract Party A shall not refund the total payment
of RMB 20,000,000

 
10.  
 After contract expire, if Party B willing to obtain the operation rights from
Party A, both Parties shall sign the renewal contract. If Party B does not
willing to sign the renewal contract, Party A shall pay the fair price for all
the herbs and other material to Party B in cash.

 
11.  
If both Parties failure to agree the fair price of the herbs and other related
materials, a third party appraisal company should be engaged, both Parties shall
agree the price which appraisal company agree.

 
12.  
Arbitration: All disputes in connection with this agreement thereof shall be
settled friendly through negotiations. In case no settlement can be reached, the
case will be sent to the Party A’s district court.

 
13.  
This agreement is made out in four originals, two for each party. Both of them
have the same force and effect. This agreement will be effective after the
general managers of both parties sign.



 
 
 

--------------------------------------------------------------------------------

 